Citation Nr: 1342169	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  He died in 2000 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously remanded by the Board in March 2011, September 2012, and August 2013.

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.


FINDINGS OF FACT

1. The Veteran died due to acute myelomonocytic leukemia.

2. At the time of the Veteran's death, the Veteran did not have any service-connected disabilities.

3. A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met or approximated. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim. As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

Additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death. In such a case, VA must provide a claimant: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant Hupp-compliant VCAA notice by a letter dated in August 2013. The RO notified the appellant of the evidence needed to substantiate her claim, whether based on a service-connected or nonservice-connected disability, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty. The RO also identified all of the conditions for which the Veteran was in receipt of service connection at the time of his death. The RO listed the evidence it had received in support of the appellant's claim and the evidence it was responsible for securing. The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified its source(s). The RO also noted that it was the appellant's ultimate responsibility to ensure VA's receipt of all pertinent evidence.

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). In this case, the RO sent the VCAA notice letter after initially deciding the appellant's claim; they are thus untimely. The RO cured this timing defect later, however, by readjudicating the appellant's claim in a supplemental statement of the case issued in October 2013. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In the March 2011, September 2012, and August 2013 remands the Board requested that the RO/AMC obtain the Veteran's VA and private treatment records, ensure that the appellant's correct mailing address was of record, and provide proper notice. 

The record reflects that the Veteran's additional treatment records were obtained and associated with his claims file, the appellant's address was verified, and proper notice was provided. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The RO made reasonable efforts to identify and obtain relevant records in support of the appellant's claim. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the appellant identified as being pertinent to her claim, including post-service VA treatment records. The RO also obtained two medical opinions in support of her claim, based on the appellant's contentions and the evidence of record.

Merits of the Claim

The appellant contends that the Veteran's terminal leukemia was caused by in-service exposure to benzene in performing his duties as an aircraft mechanic. The preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service and his death and the appeal will be denied. 

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11. 38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records were absent any diagnosis or treatment for acute myelomonocytic leukemia. Post-service treatment records did not indicate that the condition manifested within one year following discharge from service.

The Veteran's service personnel records indicated that his military occupational specialty for his period of active service was aircraft mechanic. Very detailed records of performance evaluation include assessment of the Veteran's proficiency level and progress in many areas, including categories of selecting, applying, and caring for tools, and identifying and using common and special aircraft hardware, hoses, tubing and fittings, rubber products, synthetic materials, and, importantly for the matter on appeal, cleaning solvents, oils, greases, and abrasives.

The Veteran's surviving spouse submitted a copy of a booklet from the Leukemia and Lymphoma Society stating that chronic, high exposure to benzene, usually in industrial settings, can cause acute myelogenous leukemia, and that government regulations in the workplace are intended to prevent this exposure.

The Veteran's death certificate, which is consistent with underlying records of medical treatment, indicated that the Veteran died in 2000 of acute myelomononcytic leukemia, with an onset of approximately 2 1/2 years prior to death. No additional underlying or contributing cause of death is listed.

The death certificate indicates that the Veteran's civilian occupation was an aircraft inspector - as opposed to his four years of active service as a mechanic. The Board is unable to ascertain the Veteran's immediate post-service occupation or any resulting level of exposure to toxins. The appellant has been asked to provide this information, but significantly has provided no response. 

In a letter dated in May 2006, Allen L. Greenberg, M.D., wrote as follows:

[The Veteran] was a patient of mine whom I had treated in 1999 and in 2000 for relapsed acute myelogenous leukemia. He ultimately succumbed to his disease. He had a prior stem cell transplant. He had a history of exposure to benzene while working as an airplane mechanic in the military service 35 years prior to his diagnosis. It is at least as likely as not that this veteran's acute myelogenous leukemia was a result of his exposure to this benzene.

Additional letters and treatment records in the claims file indicated that Dr. Greenberg was a treating physician of the Veteran, and practiced as a specialist in the area of oncology-hematology.

An opinion was also obtained from a VA Attending Physician of Hematology-Oncology in February 2012. He reviewed the Veteran's claims file, including the opinion of the Veteran's treating private physician and relevant scientific literature. He noted that there was no indication in the Veteran's service records that the Veteran had been exposed to chemicals including benzene. There was also no evidence of occupational exposure after separation from active duty. The VA examiner stated that he disagreed with the private examiner's opinion because the private examiner had not reviewed the Veteran's claims file and he could not have considered the amount of exposure to benzene. The examiner then noted that the scientific data stated that there should be significant exposure to benzene (an 8 hour time weighted average of more than 1 ppm for many years-about 30 years) over many years to cause an increased incidence of acute myelocytic leukemia.  (Italics added). Given that the Veteran was only in the military four years, any relation between his acute myelocytic leukemia and exposure to benzene would be merely speculative. 

The appellant provided statements from Veterans that served with her husband. In a June 2013 statement, it was noted that the Veteran while stationed in Turkey performed maintenance on aircraft including removal and replacement of all parts including jugs and even engines, oily parts that were cleaned with benzene. Essentially, the statements indicated that benzene on the skin felt cold and would turn the skin white. Contact with the solvent occurred on a daily basis. Another friend stated that when the Veteran was stationed in California he frequently used a solvent to clean the oil from the engines that would a tingling sensation which was washed off with cold water. The solvent was used daily.   

The appellant's statements have been considered. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the appellant has not indicated that she possesses any medical training rendering her competent to opine as to whether any in-service exposure to benzene could lead to the acute myelomonocytic leukemia that caused the Veteran's death. That type of opinion must be based on competent medical evidence. While she contends that his in-service exposures caused his acute myelomonocytic leukemia, the claims file reflects that the more probative evidence is against the claim that the Veteran's acute myelomonocytic leukemia that caused his death was the result of benzene exposure.

Additionally the Board notes that while the appellant, and the Veteran's fellow servicemen, are competent to report their own experiences, they do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for acute myelomonocytic leukemia, or to state whether it was caused by benzene exposure during the Veteran's active duty service. While the Veteran's fellow servicemen can attest that the Veteran was exposed to benzene during his active duty service they cannot attest to the amount of exposure.   

With regard to the private treating physician's positive etiological opinion, there is no indication that he reviewed the Veteran's claims file or that he considered the degree to which the Veteran was exposed to benzene which according to the relevant literature is extensive exposure. The private physician also did not address any potential post-service exposure to benzene.  

While the Board notes that the VA examiner was unable to provide a definitive opinion without resorting to speculation, the Board still finds that the opinion rendered by the February 2012 VA examiner is of greater probative weight. The credibility and weight to be attached to these opinions is within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). In this regard the Board notes that the VA examiner reviewed the file in its entirety, to include the lay statements, the statement of the treating private physician, the Veteran's service treatment records, and relevant scientific literature. There is no indication that the Veteran's private treating physician had access to the Veteran's claims folder. Additionally, as noted above, there is no evidence the private physician considered the amount of exposure to benzene.  

The treating physician's opinion is speculative because there is no indication that the physician was aware of the Veteran's exposure to benzene in service, nor of any post-service exposure to other toxins either in the aircraft industry or otherwise. It is well settled that in order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder); but see D'Aries v. Peake, 22 Vet.App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

After weighing all the evidence, the Board finds greater probative value in the February 2012 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the appellant's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995). The February 2012 VA examiner did not find that the Veteran's acute myelomonocytic leukemia was related to his active duty service, to include any exposure to benzene. Therefore, a service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to its production, or combine to cause it. In light of this finding, the Board concludes that the criteria for entitlement to service connection for the cause of the Veteran's death are not met.

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment). In the present case, the competent and most probative medical evidence fails to show any link between the Veteran's active duty service and the acute myelomonocytic leukemia that caused his death. As for whether the competent evidence demonstrates that the Veteran's death was directly due to military service, the preponderance of the evidence is against such a finding. Therefore, the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


